PER CURIAM.
The Respondent’s motion for reinstatement to active status at The Florida Bar is denied. Under our second opinion, 199 So. 2d 472, filed April 19, 1967, Respondent is entitled at the present time to demonstrate to The Florida Bar that he has rehabilitated himself and should be reinstated to practice. Respondent’s attention is directed to Rule VIII (2) of the Integration Rules of The Florida Bar, 31 F.S.A. with respect to the matter of Florida Bar dues.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.